ITEMID: 001-90296
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: SERGEYEV v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Rait Maruste;Volodymyr Butkevych;Zdravka Kalaydjieva
TEXT: The applicant, Mr Nikolay Panteleyevich Sergeyev, is a Ukrainian national who was born in 1927 and lives in Gorlovka, Donetsk region, Ukraine. The Ukrainian Government (“the Government”) were represented by their Agent, Mr Y. Zaytsev.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 21 August 1999 the Tsentralno-Gorodskoy District Court of Gorlovka awarded the applicant 1,438 Ukrainian hryvnias in compensation for damage caused to his property by a privately owned company, “Z.”.
That judgment became final and the State Bailiffs’ Service instituted proceedings to enforce it.
On 10 June 2003 the Donetsk Commercial Court instituted liquidation proceedings against the debtor company.
In this regard on 4 November 2003 the State Bailiffs’ Service terminated the enforcement proceedings against the debtor company and transferred the applicant’s writ of enforcement to the liquidation commission for further processing.
The applicant complained to various State authorities about lengthy non-enforcement of the judgment in his favour, but to no avail. However, he did not sue the State Bailiffs’ Service for its alleged inactivity or omissions.
The judgment of 21 August 1999 remains unenforced.
The relevant provisions of the State Bailiffs’ Service Act of 24 March 1998 and the Enforcement Proceedings Act of 21 April 1999 are summarised in the case of Dzizin v. Ukraine ((dec.), no. 1086/02, 24 June 2003).
